TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00530-CR




                                 Carolina Arroyo, Appellant

                                              v.

                                The State of Texas, Appellee



 FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
        NO. B-00-0125-S, HONORABLE DICK ALCALA, JUDGE PRESIDING



PER CURIAM

              This is an appeal from a judgment of conviction for possession of cocaine.

Sentence was imposed on June 28, 2000. There was no motion for new trial. The deadline for

perfecting appeal was therefore July 28, 2000. See Tex. R. App. P. 26.2(a)(1). Notice of appeal

was filed on August 9, 2000. No extension of time for filing notice of appeal was requested. See

Tex. R. App. P. 26.3. There is no indication that notice of appeal was properly mailed and

received within the time prescribed by rule 9.2. See Tex. R. App. P. 9.2(b). Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: September 14, 2000

Do Not Publish




                                              2